Motions by (A) Robert Abrams, President of the Borough of the Bronx, for leave to file a brief amicus curiae and (B) by Paul O’Dwyer and others as listed in the notice of motion herein for leave to file a brief amici curiae and to participate in the oral argument of the appeal herein denied upon the ground that there is no showing in the motion papers that appellants are not capable of a full and adequate presentation and that movants could remedy the deficiency, that movants would invite the . court’s attention to law or arguments which might otherwise escape its consideration, or that amici curiae briefs would otherwise be of special assistance to the court.